Curia advisari — After a few days taken to consider, they gave judgment.

Per curiam

We have looked into the case cited at the bar the other day, derided at Salisbury — if was a case' decided upon argument by Judge Ashe and Judge Wit-j.T-Vms — we are satisfied with the reasons of that decision as given by Judge Williams. Wherefore lot judgment be mitered for f he Plaintiff, and it was entered accordingly. Then the Plaintiffs in all the other suits depending upon the decision of this point, entered up their judgment also.
Note. — Vide Brown, Campbell & Co. v. Clary & Craig, Adm’rs. and the note thereto, ante 107.